Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-503
                       Lower Tribunal No. 09-77085
                          ________________


                                Edie Laquer,
                                 Appellant,

                                     vs.

            Citizens Property Insurance Corporation, etc.,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman, for
appellant.

     Franklin Legal Group, PA, and Jonathan Franklin, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.